              Case 3:20-cv-05045-BHS Document 24 Filed 05/26/20 Page 1 of 12



1                                                       THE HONORABLE BENJAMIN H. SETTLE
2

3

4

5

6
                        UNITED STATES DISTRICT COURT FOR THE
7
                          WESTERN DISTRICT OF WASHINGTON
8                                 TACOMA DIVISION
9

10   AMERICAN DELTA PARTY; and                         Case No.: 3:20-cv-05045-BHS
11   ROQUE “ROCKY” DE LA FUENTE,
12                   PLAINTIFFS,                       JOINT STATUS REPORT AND
13   vs.                                               DISCOVERY PLAN
14
     KIM WYMAN, in her official capacity
15
     as the Secretary of State of the State of
16   Washington,
17                  DEFENDANT.
18

19

20          The parties, through their undersigned counsel, submit this Joint Status Report and
21
     Discovery Plan as required by Fed. R. Civ. P. 26(f) and LCR 16 and 26(f).
22
     1.     A Statement of the Nature and Complexity of the Case
23
            Plaintiffs’ Statement
24

25          This case is a challenge of the constitutionality of several statutes under Washington

26   Election Code. Plaintiff American Delta Party is alleging that RCW 29A.56.600 through .670,
27
     facially and as-applied, violate rights guaranteed to Plaintiff American Delta Party under the
28
     JOINT STATUS REPORT AND DISCOVERY PLAN - 1
              Case 3:20-cv-05045-BHS Document 24 Filed 05/26/20 Page 2 of 12



1    First and Fourteenth Amendments and the Equal Protection Clause of the Fourteenth
2
     Amendment to the United States Constitution, to the extent the above referenced statutes require
3
     American Delta Party to organize, provide notice, and hold a convention in the State of
4
     Washington to nominate Plaintiff’s nominees for president and vice president of the United
5

6    States. Further, Plaintiff American Delta Party is alleging that RCW 29A.56.660 - .670 violate

7    rights guaranteed to American Delta Party under the Presidential Elector Qualifications Clause of
8
     Article II, Section 1, Clause 2 of the United States Constitution, to the extent the challenged
9
     statutory provisions require, or Defendant interprets them to require, that American Delta Party
10
     must select residents of the State of Washington to be its candidates for the Washington State
11

12   Electoral College in excess of the exclusive list of qualifications imposed under the Presidential

13   Elector Qualifications Clause.
14
            Plaintiff Roque De La Fuente is alleging that RCW 29A.56.031, as-applied, violates
15
     rights guaranteed to him under the Presidential Qualifications Clause of Article II, Section 1,
16
     Clause 5 of the United States Constitution, as an unconstitutional additional qualification to seek
17

18   the office of President of the United States, and the First and Fourteenth Amendments to the

19   United States Constitution, as an excessive ballot access filing fee as authorized and/or permitted
20
     to be imposed on presidential candidates by the challenged statute.
21
            Plaintiffs view these as legal issues, and will conduct discovery accordingly. The parties
22
     believe that a majority of the relevant records can and will be exchanged through initial
23

24   disclosures. Plaintiff will likely supplement with written discovery requests and select

25   depositions.
26
            In evaluating the constitutionality of restriction on ballot access, the rigorousness of the
27
     court’s inquiry depends upon the extent to which a challenged regulation burdens First and
28
     JOINT STATUS REPORT AND DISCOVERY PLAN - 2
              Case 3:20-cv-05045-BHS Document 24 Filed 05/26/20 Page 3 of 12



1    Fourteenth Amendment rights. When constitutional rights are subjected to severe restrictions,
2
     the regulation must be narrowly drawn to advance a state interest of compelling importance.
3
     Courts must also examine whether the regulation has the effect of handicapping otherwise
4
     qualified candidates. However, when a state election law provision imposes only reasonable,
5

6    nondiscriminatory restrictions upon the First and Fourteenth Amendment rights of voters, the

7    State’s important regulatory interests are generally sufficient to justify the restrictions.
8
            The provisions of Washington’s Election Code as challenged by Plaintiffs, facially and
9
     as-applied, requiring minor parties to hold a convention, as well as additional requirements
10
     related, referencing, or tethered-to the convention requirement represent a severe restriction such
11

12   that the State of Washington cannot show a compelling governmental interest, and further, serve

13   the purpose of handicapping an otherwise qualified candidate.
14
            When evaluating a qualifications clause challenge, the question is whether a state has
15
     imposed an additional qualification requirement on those seeking the Office of President beyond
16
     requirements set forth in the United States Constitution. The provisions of Washington’s
17

18   Electoral Code challenged by Plaintiffs, facially and as-applied, impose additional qualification

19   requirements beyond those set forth in the Constitution.
20
            Defendant’s Statement
21
            This case presents four legal issues: (1) the constitutionality, facially and as-applied to
22
     American Delta Party, of Washington’s statutory requirement that minor party candidates for
23

24   president and vice president obtain signatures at a “convention,” Wash. Rev. Code § 29A.56.610;

25   (2) the constitutionality, facially and as-applied to American Delta Party, of five Washington
26
     statutes that relate to or reference the “convention” requirement, id. §§ 29A.56.620 through .660;
27
     (3) the constitutionality of Washington’s requirement that Washington presidential electors be
28
     JOINT STATUS REPORT AND DISCOVERY PLAN - 3
               Case 3:20-cv-05045-BHS Document 24 Filed 05/26/20 Page 4 of 12



1    residents of Washington State; (4) the constitutionality, as-applied to Mr. De La Fuente, of the
2
     Washington statute permitting major political parties to “determine which candidates are to be
3
     placed on the presidential primary ballot for that party, id.§ 29A.56.031
4
             These are legal questions. Accordingly, it is Defendant’s position that discovery will be
5

6    targeted and minimal.

7            With respect to ballot access, the relevant legal test is well-established. First, courts
8
     determine the magnitude of the burden that the requirement places on candidates and determine
9
     whether it is “severe.” Second, courts identify the interests put forward as justifications for the
10
     requirement and the fit between the justification and the requirement. When a requirement is
11

12   severe, the State must identify a compelling governmental interest and demonstrate that the

13   requirement is the least restrictive means of accomplishing that interest. For all other
14
     requirements, the State need only identify an “important” regulatory interest and show a
15
     “reasonable” fit between the interest and the requirement.
16
             Washington’s “convention” requirement is not a severe burden and there is a reasonable
17

18   fit between the convention requirement and multiple important state interests.

19           With respect to the presidential elector requirements, the Washington Legislature
20
     exercised its constitutional authority to direct the manner in which electors are appointed. See
21
     U.S. Const., art. II, § 1, cl. 2.
22
             With respect to presidential primaries for major political parties, Washington law strikes
23

24   a constitutionally-permissible balancing of the associational rights of major political parties and

25   the public’s interest in participating in the nominating process of major political parties.
26
     2.      Proposed deadline to Join Additional Parties
27
             The parties propose this deadline be set June 22, 2020.
28
     JOINT STATUS REPORT AND DISCOVERY PLAN - 4
              Case 3:20-cv-05045-BHS Document 24 Filed 05/26/20 Page 5 of 12



1    3.     Consent to Proceed Before Magistrate
2
            No.
3
     4.     Proposed Discovery Plan
4
            A.      Date of Rule 26(f) Conference and Initial Disclosures
5

6           Plaintiffs’ counsel and Defendant’s counsel held a Rule 26(f) conference on May 11,

7    2020. The parties Rule 26(a)(1) initial disclosures for current parties were exchanged on May
8
     18, 2020. Any Rule 26(a)(1) initial disclosures for any parties joined to this action on or before
9
     June 22, 2020 will be exchanged no later than July 6, 2020.
10
            B.      Subjects, Timing, and Potential Phasing of Discovery
11

12          Plaintiffs’ Perspective on Discovery

13          The parties have had preliminary discussions regarding the discovery sought by
14
     Plaintiffs. Defendants have represented that they intend to produce as much of this information
15
     as possible through their initial discoveries. The parties anticipate that written discovery will be
16
     sought by all parties. Plaintiffs intend to conduct additional discovery by deposition testimony.
17

18   Owing to the COVID-19 pandemic the parties are uncertain when in person discovery can be

19   safely accomplished.
20
            Defendant’s Perspective on Discovery
21
            Defendant’s anticipate seeking very little discovery. Any discovery will be primarily
22
     written but may also include a small number of depositions.
23

24          C.      Electronically-Stored Information

25          The parties expect some limited discovery may be in electronic form and intend to make
26
     every attempt to stipulate and agree to the form or forms in which electronic discovery should be
27
     produced or otherwise made available. To the extent any issues regarding the format for
28
     JOINT STATUS REPORT AND DISCOVERY PLAN - 5
              Case 3:20-cv-05045-BHS Document 24 Filed 05/26/20 Page 6 of 12



1    electronic discovery arise, the parties will confer in good faith and, if necessary, bring them to
2
     the attention of the Court. If necessary, the parties will enter into an agreement similar to the
3
     Court’s Model Agreement Regarding Discovery of ESI.
4
            The parties do not believe the “Additional Provisions for More Complex Cases” attached
5

6    to the Court’s Model Agreement will be necessary in this case.

7           D.      Privilege Issues and Protective Order
8
            At this time, the parties are not aware of any specific privilege issues but they agree that
9
     any documents withheld on the basis of privilege and pre-dating the filing of the complaint in
10
     this action should be listed on a privilege log. The parties agree that no changes should be made
11

12   to the federal and local civil rules and federal and state law governing issues of privilege and

13   work product protection, including protections for materials that are inadvertently produced. The
14
     parties anticipate entering an agreement to govern the designation of confidential information
15
     based on the Court’s Model Stipulated Protective Order.
16
            E.      Changes in the Limitations on Discovery
17

18          The parties agree that no changes should be made at this time to the federal and local

19   civil rules regarding discovery, reserving the right of each party to seek leave of the court to
20
     exceed the limitations on discovery imposed by those rules should it become necessary.
21
            F.      Need for Additional Orders
22
            The parties do not currently request the Court to enter any orders, other than a Scheduling
23

24   Order. However, Plaintiffs anticipate the filing of a motion seeking a preliminary injunction of

25   the requirement to hold nominating conventions in the State of Washington for the 2020
26
     presidential election. An appropriate order will be filed with any such motion.
27
     5.     Rule 26(f)(1) Topics
28
     JOINT STATUS REPORT AND DISCOVERY PLAN - 6
                 Case 3:20-cv-05045-BHS Document 24 Filed 05/26/20 Page 7 of 12



1               A.      Prompt Case Resolution
2
                The parties anticipate prompt resolution through dispositive motions, such as cross-
3
     motions for summary judgment. The parties, or the Court, may request oral argument on
4
     dispositive motions. If the case is not fully resolved by way of dispositive motions, the court
5

6    should move to set a trial date.

7               B.      Alternative Dispute Resolution
8
                Because Plaintiff is challenging the constitutionality of a state statute, this case is not a
9
     good candidate for alternative dispute resolution.
10
                C.      Related Cases
11

12              The parties are not aware of any related cases, as defined by LCR 3(g)(4).

13              This Court previously presided over De La Fuente v. Wyman, 3:16-cv-05801, which
14
     challenged the notice requirement for presidential nominating conventions for minor political
15
     parties.
16
                D.      Discovery Management
17

18              The parties agree that electronic service of all documents, including discovery requests

19   and responses, shall constitute sufficient service. Subject to the parties’ respective statements
20
     about the propriety, timing and sequencing of discovery, they agree to manage discovery in an
21
     efficient manner that minimizes expense and burden.
22
                        i.      Joint Submission and/or Letter Briefing for Discovery Motions
23

24              The parties agree to use the expedited procedure for consideration of discovery motions,

25   pursuant to the procedures set forth in Local Rule 37.
26
                        ii.     Electronic Service
27
                The parties agree that, for purposes of service and computation of response deadlines
28
     JOINT STATUS REPORT AND DISCOVERY PLAN - 7
                  Case 3:20-cv-05045-BHS Document 24 Filed 05/26/20 Page 8 of 12



1    under Local Rules, filing by ECF will constitute service by hand on the date ECF automated
2
     notification is sent. The parties agree that electronic service of all other documents, including
3
     discovery and responses, shall also constitute sufficient service.
4
             E.         Anticipated Discovery Sought
5

6            To the extent necessary, the parties intend to use standard discovery (interrogatories,

7    requests for production of documents, requests for admission, oral depositions and subpoenas) to
8
     investigate the topics set forth in 4(B), supra.
9
             F.         Anticipated Motions
10
             Plaintiffs will file a motion for preliminary injunctive relief on or before June 15, 2020.
11

12   The parties anticipate they will file cross-motions for summary judgment. Defendant reserves

13   the right to bring a motion to dismiss at any time permitted under the civil rules. Additionally,
14
     the parties reserve the right to bring a motion for summary judgment at any time permitted under
15
     the civil rules.
16
             G.         Preservation of Discoverable Information
17

18           All parties confirm that reasonable and appropriate steps are being taken to preserve all

19   potentially discoverable information, including ESI, based on the parties’ current knowledge of
20
     Plaintiffs’ allegations.
21
             H.         Privilege Issues
22
             The parties are not aware of any unusual privilege issues but they agree that any
23

24   information withheld on the basis of privilege will be logged as required under the civil rules.

25   `       I.         Model Protocol for Discovery of ESI
26
             The parties reviewed the Court’s Model Agreement Regarding Discovery of ESI. The
27
     parties agree the Model Agreement may be applicable to this case and plan to discuss this issue
28
     JOINT STATUS REPORT AND DISCOVERY PLAN - 8
                 Case 3:20-cv-05045-BHS Document 24 Filed 05/26/20 Page 9 of 12



1    further.
2
     6.         Proposed Discovery Cutoff
3
                The parties propose the dates below. However, the parties agree that these discovery
4
     deadlines should be stayed pending the Court’s consideration of any motion for preliminary
5

6    injunction or dispositive motion.

7               Absent a stay described above, the parties propose that written discovery must be served
8
     by August 14, 2020. The parties propose that response to written discovery shall be served no
9
     later than October 16, 2020. The parties propose that all discovery shall be complete by
10
     November 20, 2020, providing that the COVID-19 pandemic does not impose scheduling
11

12   difficulties for oral depositions. The parties agree to request a status conference to resolve any

13   COVID-19 scheduling issues with the Court.
14
     7.         Bifurcation
15
                The parties agree that at this time there is no need for bifurcation.
16
     8.         Pretrial Statements and Pretrial Orders
17

18              The parties anticipate resolving this case through cross-motions for summary judgment,

19   rather than a trial. Should trial be necessary, the parties agree to the use of pretrial statements and
20
     a pretrial order under LCR 16 and LCR 16.1.
21
     9.         Individualized Trial Program/Alternative Dispute Resolution
22
                The parties do not believe this case is appropriate for the Court’s Individualized Trial
23

24   Program. The parties do not feel that alternative mediation is appropriate in this case.

25   10.        Case Shortening or Simplification Suggestions
26
                The parties have no further suggestions for shortening or simplifying the case at this time,
27
     but will work together in discovery to efficiently prosecute and defend this action.
28
     JOINT STATUS REPORT AND DISCOVERY PLAN - 9
              Case 3:20-cv-05045-BHS Document 24 Filed 05/26/20 Page 10 of 12



1    11.     Trial Readiness Date
2
             The parties anticipate resolving this case through cross-motions for summary judgment
3
     rather than a trial.
4
     12.     Jury or Non-Jury Trial
5

6            Should a trial be necessary, Plaintiffs request a jury to resolve any issues of material fact.

7    13.     Estimated Length of Trial
8
             The parties anticipate resolving this case through cross-motions for summary judgment,
9
     rather than a trial. However, if a trial should be necessary, the parties will file an updated joint
10
     status report setting forth their views on the estimated length of a trial.
11

12   14.     Trial Counsel Contact Information

13           For Plaintiffs:
14
             Donald H. Mullins, WSBA #4966
15           Wesley G. Foreman, WSBA #44269
             Badgley Mullins Turner PLLC
16           19929 Ballinger Way NE, Suite 200
             Seattle, WA 98155
17
             Telephone: (206) 621-6566
18           Facsimile: (206) 621-9686
             Email: wforeman@badgleymullins.com
19           Email: dmullins@badgleymullins.com
20
             Paul A. Rossi, PASBA #84947
21           IMPG Advocates, Inc.
             316 Hill Street
22           Suite 1020
             Mountville, PA 17554
23
             Telephone: (717) 615-2030
24                        (717) 681-8344
             Email: Paul-Rossi@comcast.net
25                   Paularossi@comcast.net
26
             For Defendant:
27
             Karl Smith
28           P.O.Box 40100
     JOINT STATUS REPORT AND DISCOVERY PLAN - 10
             Case 3:20-cv-05045-BHS Document 24 Filed 05/26/20 Page 11 of 12



1           1125 Washington Street, SE
            Olympia, WA 98504-0100
2
            Telephone: (360) 664-2510
3           Email: Karl.Smith@atg.wa.gov

4
     15.    Trial Scheduling Issues and Complications
5

6           The parties request the Court defer setting a trial date until after a decision whether the

7    case can be resolved through a motion for summary judgment.
8
     16.    Status of Service of Process
9
            Defendant has been served.
10
     17.    Scheduling Conference Needs
11

12          The parties believe a scheduling conference should be scheduled after the completion of

13   discovery to set the deadline for the filing of dispositive motions, responses and replies on or
14
     about December 18, 2020.
15
            RESPECTFULLY SUBMITTED AND DATED: May 26, 2020
16
           BADGLEY MULLINS TURNER PLLC                    ROBERT W. FERGUSON
17
                                                          Attorney General
18
           s/ Donald H. Mullins                           s/ Karl D. Smith
19         Donald H. Mullins, WSBA #4966                  Karl D. Smith, WSBA # 41988
           Wesley G. Foreman, WSBA #44269                 Deputy Solicitor General
20
           Badgley Mullins Turner PLLC                    P.O. Box 40100
21         19929 Ballinger Way NE, Suite 200              Olympia, WA 98504
           Seattle, WA 98155                              Telephone: (360) 753-6200
22         Telephone: (206) 621-6566                      Email: karl.smith@atg.wa.gov
           Facsimile: (206) 621-9686
23
           Email: wforeman@badgleymullins.com             Counsel for Defendant
24         Email: dmullins@badgleymullins.com

25         Paul A. Rossi, PSBA #84947 (pro hac vice)
           IMPG Advocates, Inc.
26         316 Hill Street, Suite 1020
           Mountville, PA 17554
27
           Telephone: (717) 615-2030
28                      (717) 681-8344
     JOINT STATUS REPORT AND DISCOVERY PLAN - 11
             Case 3:20-cv-05045-BHS Document 24 Filed 05/26/20 Page 12 of 12



1          Email: Paul-Rossi@comcast.net
                  Paularossi@comcast.net
2

3          Counsel for Plaintiffs

4

5
                                       CERTIFICATE OF SERVICE
6
             I hereby certify, under penalty of perjury, that I electronically filed a true and correct
7
     copy of the foregoing document with the Clerk of the Court of the Western District of
8

9    Washington by using the CM/ECF system which will send notification of such filing to all

10   parties registered.
11

12
                     Dated this 26th day of May, 2020.
13

14

15

16                                                  s/ Yonten Dorjee
17
                                                    Yonten Dorjee, Paralegal
                                                    Email: ydorjee@badgleymullins.com
18

19

20

21

22

23

24

25

26

27

28
     JOINT STATUS REPORT AND DISCOVERY PLAN - 12
